DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1 and 3-20 are pending.
Claim 2 is cancelled


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al, US Patent Pub. US 20210064275 A1 (hereinafter Konishi) in view of Weber, “Applying Visual Basic for Human Machine Interface Applications”, 1999, Software Toolbox, PP 1, 4-5 (hereinafter Weber), in view of Choudhary et al, US Patent Pub. US 20190188049 A1 (hereinafter Choudhary), in view of Hacigumus et al, US Patent Pub US 20140122374 A1 (hereinafter Hacigumus).

Claim 1
Konishi teaches a production system, comprising an engineering device configured to set a higher-level control device capable of controlling a control device configured to control one or more industrial machines. (Konishi, Para [0043], [0045], [0047], [0054], Fig 1 (refs 202, 300, 400) - - A production system with an external/engineering HMI device that interfaces/sets a controller/”higher level control device” that is configured to control multiple drive devices/”industrial machines”.)
But Konishi fails to specify wherein the engineering device is configured to: display a name of each of a plurality of variables stored in the higher-level control device; receive specification of a variable to be subjected to at least one of collection or rewriting, from among the plurality of variables; and perform setting of the at least one of the collection or rewriting of the specified variable.
However, Weber teaches wherein the engineering device (Weber, Page 5, Fig. 5 - - An HMI/”engineering device”.) is configured to: display a name of each of a plurality of variables stored in the higher-level control device (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” displays a label/name of a plurality of variables stored in the PLC/”higher level control” device.); receive specification of a variable to be subjected to at least one of collection or rewriting in a predetermined cycle period, from among the plurality of variables (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” receives a selection/specification of a PLC Node Name register/variable to be subjected to either a polling/collection during a polling interval/”predetermined cycle period”, or have its data value changed/rewritten to the value in a Data to Write text box using a Write Value button.); and perform setting of the at least one of the collection or rewriting of the specified variable. (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” executes/performs the polling/collection initiated with the Start Polling button for the PLC Node Name register/variable, or executes/performs the change/rewrite of the value of the PLC Node Name/variable to the write data value in the Data to Write text box.)
Konishi and Weber are analogous art because they are from the same field of endeavor.  They relate to human-machine interfaces (HMI).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above human-machine interface (HMI), as taught by Konishi, and incorporating the HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, as taught by Weber.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the productivity of an operator and machine by using an HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, as suggested by Weber (Page 1 Introduction).
But the combination of Konishi and Weber fails to specify acquire a cost of the higher-level control device which is usable for the at least one of the collection or rewriting of the specified variable, and display the estimated cost.
However, Choudary teaches acquire a cost of the higher-level control device which is usable for the at least one of the collection or rewriting of the specified variable (Choudary, Para [0110-113], [0159-163], [0182], [0196] - - Determining/estimating a maximum/required cost for meeting a constraint condition using a cost function of the cloud system/”higher level control device” for the reading/collection or writing/rewriting of data/”specified variable” using the FaaS service.), and display the estimated cost. (Choudary, Para [0206-209], Fig. 21 (ref 42) - - Displaying the determined/estimated cost.)
Konishi, Weber, and Choudary are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi and Weber, and further incorporating the acquisition of a maximum/required cost that meets a constraint condition using a cost function of a cloud system for the reading or writing of data, or to write a new data value to the register, and display the cost, as taught by Choudary.  
One of ordinary skill in the art would have been motivated to do this modification in order to specify a set of services satisfying a cost based constraint condition by using the acquisition of a maximum cost that meets a constraint condition using a cost function of a cloud system for the reading or writing of data, and display the cost, as suggested by Choudary (Para [0013]).
But the combination of Konishi, Weber, and Choudary fails to specify estimate a cost of the higher-level control device which is required for data sharing processing.
However, Hacigumus teaches estimate a cost of the higher-level control device which is required for data sharing processing. (Hacigumus, Para [0007-9] - - Obtaining cost estimates of using a cloud/”higher level control device” processing system for data sharing processing.)
Konishi, Weber, Choudary, and Hacigumus are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, and Choudary, and further incorporating obtaining cost estimates of using a cloud processing system for data sharing processing, as taught by Hacigumus.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a systematic way of exploring the costs for cloud based data sharing using hypothetical questions for obtaining cost estimates of using a cloud processing system for data sharing processing, as suggested by Hacigumus (Para [0009]).

Claim 4
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
Choudary further teaches acquire a cost of the higher-level control device which is usable for the at least one of the collection or rewriting of the specified variable (Choudary, Para [0110-113], [0159-163], [0182] - - Acquiring a cost that meets a constraint condition/”which is usable” using a cost function of the cloud system/”higher level control device” for the reading/collection or writing/rewriting of data/”specified variable”.), and display the cost of the higher-level control device which is usable for the at least one of the collection or rewriting of the specified variable. (Choudary, Para [0206-209], Fig. 21 (ref 42) - - Displaying the cost for meeting a constraint condition using a cost function of the cloud system/”higher level control device” for the reading/collection or writing/rewriting of data/”specified variable” using the FaaS service.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating the acquisition of a cost that meets a constraint condition using a cost function of a cloud system for the reading or writing of data, or to write a new data value to the register, and display the cost, as taught by Choudary.  
One of ordinary skill in the art would have been motivated to do this modification in order to specify a set of services satisfying a cost that meets a constraint condition based constraint condition by using the acquisition of a cost using a cost function of a cloud system for the reading or writing of data, and display the cost, as suggested by Choudary (Para [0013]).

Claim 7
The combination of Konishi, Weber, and Choudary teaches all the limitations of the base claims as outlined above.  
Choudary further teaches acquire a cost of the higher-level control device, which is required for controlling the control device (Choudary, Para [0110-113], [0159-163], [0182] - - Acquiring a cost that meets a constraint condition using a cost function of the cloud system/”higher level control device” for using/control of the cloud system/”higher level control device”.), and display the cost of the higher-level control device which is usable for the at least one of the collection or rewriting of the specified variable. (Choudary, Para [0206-209], Fig. 21 (ref 42) - - Displaying the cost for meeting a constraint condition using a cost function of the cloud system/”higher level control device” for the reading/collection or writing/rewriting of data/”specified variable” using the FaaS service.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating the acquisition of a cost that meets a constraint condition using a cost function of a cloud system for the reading or writing of data, or to write a new data value to the register, and display the cost, as taught by Choudary.  
One of ordinary skill in the art would have been motivated to do this modification in order to specify a set of services satisfying a cost that meets a constraint condition based constraint condition by using the acquisition of a cost using a cost function of a cloud system for the reading or writing of data, and display the cost, as suggested by Choudary (Para [0013]).

Claim 10
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
The combination of Konishi, Weber, Choudary, and Hacigumus further teaches wherein each of the plurality of variables belongs to at least one of a plurality of attributes (Konishi, Para [0051-52] - - The plurality of variables belongs to a plurality of namespaces/attributes.), wherein the engineering device is configured to: receive specification of at least one of the plurality of attributes (Konishi, Para [0056-57] - - The external/engineering HMI device receives the setting/specification of the plurality of namespaces/attributes.), and receive collective specification of a plurality of variables that belong to the specified at least one of the plurality of attributes. (Konishi, Para [0056-57] - - The external/engineering HMI device receives the multiple/collective variable setting/specification of the plurality of variables belonging to the namespaces/attributes.)

Claim 11
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
The combination of Konishi, Weber, Choudary, and Hacigumus further teaches filter and display the plurality of variables that belong to the specified at least one of the plurality of attributes among the plurality of variables, and receive collective specification of the filtered plurality of variables. (Konishi, Para [0059] - - Filter the variables based on public or private settings and the external/engineering HMI device receives the multiple/collective variable setting/specification of the plurality of variables belonging to the namespaces/attributes)

Claim 12
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
The combination of Konishi, Weber, Choudary, and Hacigumus further teaches wherein the higher-level control device is configured to control each of a plurality of control devices (Konishi, Para [0043], [0045], [0047], [0054], Fig 1 (refs 202, 300A-B, 400) - - A production system with a controller/”higher level control device” that is configured to control multiple robot controller drive/control devices.), wherein the engineering device is configured to: display a name of each of the plurality of control devices and a name of each of a plurality of variables corresponding to each of the plurality of control devices. (Konishi, Para [0050-52], [0090-91], Fig. 6 (refs 420, 440, OB1-4) - - Display a name of the drive/control devices and a name of each of the plurality of variables belongs to a plurality of robot controller drive/control devices.)
Weber further teaches receive specification of a variable to be subjected to the at least one of the collection or rewriting from among the plurality of variables corresponding to each of the plurality of control devices. (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” receives a selection/specification of a PLC Node Name register/variable to be subjected to either a polling/collection using a Start Polling button, or have its data value changed/rewritten to the value in a Data to Write text box using a Write Value button.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above human-machine interface (HMI), as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating the HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, as taught by Weber.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the productivity of an operator and machine by using an HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, as suggested by Weber (Page 1 Introduction).

Claim 13
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
Weber further teaches wherein the control device is configured to execute each of a plurality of processes in order, wherein the engineering device is configured to: display a name of each of the plurality of processes and a name of each of a plurality of variables corresponding to each of the plurality of processes (Weber, Page 7, Fig. 8 - - A PLC/”control device” configured to execute a plurality of processes – mashing, brewing, fermenting - in order and the HMI/”engineering device” displays a name of each of the processes and a name of each of the multiple variables corresponding to each of the plurality of processes.), and receive specification of a variable to be subjected to the at least one of the collection or rewriting from among the plurality of variables corresponding to each of the plurality of processes. (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” receives a selection/specification of a PLC Node Name register/variable to be subjected to either a polling/collection using a Start Polling button, or have its data value changed/rewritten to the value in a Data to Write text box using a Write Value button.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above human-machine interface (HMI), as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating a PLC configured to execute a plurality of processes – mashing, brewing, fermenting - in order and the HMI displays a name of each of the processes and a name of each of the multiple variables corresponding to each of the plurality of processes and an HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, as taught by Weber.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the productivity of an operator and machine by using a PLC configured to execute a plurality of processes – mashing, brewing, fermenting - in order and the HMI displays a name of each of the processes and a name of each of the multiple variables corresponding to each of the plurality of processes and an HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, as suggested by Weber (Page 1 Introduction).

Claim 15
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
Weber further teaches wherein the higher-level control device is configured to: store a setting content of the engineering device (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” executes the change/rewrite of the value/”setting content” of the PLC Node Name/variable to the write data value/”setting content” in the Data to Write text box that writes/stores the data value/”setting content” listed in the PLC/”higher level control” device.); and execute processing involved in the at least one of the collection or rewriting of the specified variable based on the setting content. (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” executes processing the polling/collection initiated with the Start Polling button for the PLC Node Name register/variable, or executes/performs the change/rewrite of the data value/”setting content” of the PLC Node Name/variable to the write data value/”setting content” in the Data to Write text box.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above human-machine interface (HMI), as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating the HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, and executes the processing, as taught by Weber.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the productivity of an operator and machine by using an HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, and executes the processing, as suggested by Weber (Page 1 Introduction).

Claim 16
Konishi teaches a production method for performing engineering involved in setting of a higher-level control device capable of controlling a control device configured to control one or more industrial machines. (Konishi, Para [0043], [0045], [0047], [0054], Fig 1 (refs 202, 300, 400) - - A production system with an external/engineering HMI device that interfaces/sets a controller/”higher level control device” that is configured to control multiple drive devices/”industrial machines”.)
But Konishi fails to specify displaying a name of each of a plurality of variables stored in the higher-level control device; receiving specification of a variable to be subjected to at least one of collection or rewriting from among the plurality of variables; and performing setting of the at least one of the collection or rewriting of the specified variable.
However, Weber teaches displaying a name of each of a plurality of variables stored in the higher-level control device (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” displays a label/name of a plurality of variables stored in the PLC/”higher level control” device.); receiving specification of a variable to be subjected to at least one of collection or rewriting from among the plurality of variables (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” receives a selection/specification of a PLC Node Name register/variable to be subjected to either a polling/collection using a Start Polling button, or have its data value changed/rewritten to the value in a Data to Write text box using a Write Value button.); and performing setting of the at least one of the collection or rewriting of the specified variable. (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” executes/performs the polling/collection initiated with the Start Polling button for the PLC Node Name register/variable, or executes/performs the change/rewrite of the value of the PLC Node Name/variable to the write data value in the Data to Write text box.)
Konishi and Weber are analogous art because they are from the same field of endeavor.  They relate to human-machine interfaces (HMI).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above human-machine interface (HMI), as taught by Konishi, and incorporating the HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, as taught by Weber.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the productivity of an operator and machine by using an HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, as suggested by Weber (Page 1 Introduction).
But the combination of Konishi and Weber fails to specify estimate a cost of the higher-level control device which is required for data sharing processing that is the at least one of the collection or rewriting of the specified variable, and display the estimated cost.
However, Choudary teaches estimate a cost of the higher-level control device which is required for data sharing processing that is the at least one of the collection or rewriting of the specified variable (Choudary, Para [0110-113], [0159-163], [0182], [0196] - - Determining/estimating a maximum/required cost for meeting a constraint condition using a cost function of the cloud system/”higher level control device” for the reading/collection or writing/rewriting of data/”specified variable” using the FaaS service.), and display the estimated cost. (Choudary, Para [0206-209], Fig. 21 (ref 42) - - Displaying the determined/estimated cost.)
Konishi, Weber, and Choudary are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi and Weber, and further incorporating the acquisition of a maximum/required cost that meets a constraint condition using a cost function of a cloud system for the reading or writing of data, or to write a new data value to the register, and display the cost, as taught by Choudary.  
One of ordinary skill in the art would have been motivated to do this modification in order to specify a set of services satisfying a cost based constraint condition by using the acquisition of a maximum cost that meets a constraint condition using a cost function of a cloud system for the reading or writing of data, and display the cost, as suggested by Choudary (Para [0013]).
But the combination of Konishi, Weber, and Choudary fails to specify estimate a cost of the higher-level control device which is required for data sharing processing.
However, Hacigumus teaches estimate a cost of the higher-level control device which is required for data sharing processing. (Hacigumus, Para [0007-9] - - Obtaining cost estimates of using a cloud/”higher level control device” processing system for data sharing processing.)
Konishi, Weber, Choudary, and Hacigumus are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, and Choudary, and further incorporating obtaining cost estimates of using a cloud processing system for data sharing processing, as taught by Hacigumus.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a systematic way of exploring the costs for cloud based data sharing using hypothetical questions for obtaining cost estimates of using a cloud processing system for data sharing processing, as suggested by Hacigumus (Para [0009]).

Claim 17
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
Weber further teaches executing processing involved in the at least one of the collection or rewriting of the specified variable based on a setting content set by the production method of claim 16. (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” executes processing the polling/collection initiated with the Start Polling button for the PLC Node Name register/variable, or executes/performs the change/rewrite of the data value/”setting content” of the PLC Node Name/variable to the write data value/”setting content” in the Data to Write text box.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above human-machine interface (HMI), as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating the HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, and executes the processing, as taught by Weber.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the productivity of an operator and machine by using an HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, and executes the processing, as suggested by Weber (Page 1 Introduction).

Claim 18
Konishi teaches a non-transitory computer readable information storage medium storing a program for causing an engineering device, which is configured to set a higher-level control device capable of controlling a control device configured to control one or more industrial machines. (Konishi, Para [0043], [0045], [0047], [0054], [0137], Claim 7, Fig 1 (refs 202, 300, 400) - - A non-transitory storage medium storing a program for operating an external/engineering HMI device that interfaces/sets a controller/”higher level control device” that is configured to control multiple drive devices/”industrial machines”.)
But Konishi fails to specify display a name of each of a plurality of variables stored in the higher-level control device; receive specification of a variable to be subjected to at least one of collection or rewriting, from among the plurality of variables; and perform setting of the at least one of the collection or rewriting of the specified variable.
However, Weber teaches display a name of each of a plurality of variables stored in the higher-level control device (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” displays a label/name of a plurality of variables stored in the PLC/”higher level control” device.); receive specification of a variable to be subjected to at least one of collection or rewriting, from among the plurality of variables (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” receives a selection/specification of a PLC Node Name register/variable to be subjected to either a polling/collection using a Start Polling button, or have its data value changed/rewritten to the value in a Data to Write text box using a Write Value button.); and perform setting of the at least one of the collection or rewriting of the specified variable. (Weber, Page 5-6, Fig. 5 - - An HMI/”engineering device” executes/performs the polling/collection initiated with the Start Polling button for the PLC Node Name register/variable, or executes/performs the change/rewrite of the value of the PLC Node Name/variable to the write data value in the Data to Write text box.)
Konishi and Weber are analogous art because they are from the same field of endeavor.  They relate to human-machine interfaces (HMI).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above human-machine interface (HMI), as taught by Konishi, and incorporating the HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, as taught by Weber.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the productivity of an operator and machine by using an HMI that receives a selection of a PLC Node Name register to either poll the current value of the register, or to write a new data value to the register, as suggested by Weber (Page 1 Introduction).
But the combination of Konishi and Weber fails to specify estimate a cost of the higher-level control device which is required for data sharing processing that is the at least one of the collection or rewriting of the specified variable, and display the estimated cost.
However, Choudary teaches estimate a cost of the higher-level control device which is required for data sharing processing that is the at least one of the collection or rewriting of the specified variable (Choudary, Para [0110-113], [0159-163], [0182], [0196] - - Determining/estimating a maximum/required cost for meeting a constraint condition using a cost function of the cloud system/”higher level control device” for the reading/collection or writing/rewriting of data/”specified variable” using the FaaS service.), and display the estimated cost. (Choudary, Para [0206-209], Fig. 21 (ref 42) - - Displaying the determined/estimated cost.)
Konishi, Weber, and Choudary are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi and Weber, and further incorporating the acquisition of a maximum/required cost that meets a constraint condition using a cost function of a cloud system for the reading or writing of data, or to write a new data value to the register, and display the cost, as taught by Choudary.  
One of ordinary skill in the art would have been motivated to do this modification in order to specify a set of services satisfying a cost based constraint condition by using the acquisition of a maximum cost that meets a constraint condition using a cost function of a cloud system for the reading or writing of data, and display the cost, as suggested by Choudary (Para [0013]).
But the combination of Konishi, Weber, and Choudary fails to specify estimate a cost of the higher-level control device which is required for data sharing processing.
However, Hacigumus teaches estimate a cost of the higher-level control device which is required for data sharing processing. (Hacigumus, Para [0007-9] - - Obtaining cost estimates of using a cloud/”higher level control device” processing system for data sharing processing.)
Konishi, Weber, Choudary, and Hacigumus are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, and Choudary, and further incorporating obtaining cost estimates of using a cloud processing system for data sharing processing, as taught by Hacigumus.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a systematic way of exploring the costs for cloud based data sharing using hypothetical questions for obtaining cost estimates of using a cloud processing system for data sharing processing, as suggested by Hacigumus (Para [0009]).

Claim 19
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
Choudary further teaches acquire a cost of the higher-level control device which is usable for the at least one of the collection or rewriting of the specified variable (Choudary, Para [0110-113], [0159-163], [0182] - - Acquiring a cost that meets a constraint condition/”which is usable” using a cost function of the cloud system/”higher level control device” for the reading/collection or writing/rewriting of data/”specified variable”.), and display the cost of the higher-level control device which is usable for the at least one of the collection or rewriting of the specified variable. (Choudary, Para [0206-209], Fig. 21 (ref 42) - - Displaying the cost for meeting a constraint condition using a cost function of the cloud system/”higher level control device” for the reading/collection or writing/rewriting of data/”specified variable” using the FaaS service.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating the acquisition of a cost that meets a constraint condition using a cost function of a cloud system for the reading or writing of data, or to write a new data value to the register, and display the cost, as taught by Choudary.  
One of ordinary skill in the art would have been motivated to do this modification in order to specify a set of services satisfying a cost that meets a constraint condition based constraint condition by using the acquisition of a cost using a cost function of a cloud system for the reading or writing of data, and display the cost, as suggested by Choudary (Para [0013]).


Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al, US Patent Pub. US 20210064275 A1 (hereinafter Konishi) in view of Weber, “Applying Visual Basic for Human Machine Interface Applications”, 1999, Software Toolbox, PP 1, 4-5 (hereinafter Weber), in view of Choudhary et al, US Patent Pub. US 20190188049 A1 (hereinafter Choudhary) in view of Hacigumus et al, US Patent Pub US 20140122374 A1 (hereinafter Hacigumus) as applied to Claims 1, 4, 7, 10-13, and 15-19 above, and in further view of Lawande, US Patent Pub. US 20070083483 A1 (hereinafter Lawande).

Claim 3
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
But the combination of Konishi, Weber, Choudary, and Hacigumus fails to specify acquire the cost based on at least one of a kind of memory storing the specified variable or a format of the specified variable.
However, Lawande teaches acquire the cost based on at least one of a kind of memory storing the specified variable. (Lawande, Para [0036] - - Acquiring a cost based on the memory/”kind of memory” required to maintain a benefit.)
Konishi, Weber, Choudary, Hacigumus, and Lawande are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating acquiring a cost based on the memory required to maintain a benefit, as taught by Lawande.  
One of ordinary skill in the art would have been motivated to do this modification in order to recommend a candidate function by acquiring a cost based on the memory required to maintain a benefit, as suggested by Lawande (Para [0036]).

Claim 20
The combination of Konishi, Weber, Choudary, Hacigumus, and Lawande teaches all the limitations of the base claims as outlined above.  
Choudary further teaches acquire a cost of the higher-level control device which is usable for the at least one of the collection or rewriting of the specified variable (Choudary, Para [0110-113], [0159-163], [0182] - - Acquiring a cost that meets a constraint condition/”which is usable” using a cost function of the cloud system/”higher level control device” for the reading/collection or writing/rewriting of data/”specified variable”.), and display the cost of the higher-level control device which is usable for the at least one of the collection or rewriting of the specified variable. (Choudary, Para [0206-209], Fig. 21 (ref 42) - - Displaying the cost for meeting a constraint condition using a cost function of the cloud system/”higher level control device” for the reading/collection or writing/rewriting of data/”specified variable” using the FaaS service.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, Choudary, Hacigumus, and Lawande, and further incorporating the acquisition of a cost that meets a constraint condition using a cost function of a cloud system for the reading or writing of data, or to write a new data value to the register, and display the cost, as taught by Choudary.  
One of ordinary skill in the art would have been motivated to do this modification in order to specify a set of services satisfying a cost that meets a constraint condition based constraint condition by using the acquisition of a cost using a cost function of a cloud system for the reading or writing of data, and display the cost, as suggested by Choudary (Para [0013]).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al, US Patent Pub. US 20210064275 A1 (hereinafter Konishi) in view of Weber, “Applying Visual Basic for Human Machine Interface Applications”, 1999, Software Toolbox, PP 1, 4-5 (hereinafter Weber), in view of Choudhary et al, US Patent Pub. US 20190188049 A1 (hereinafter Choudhary) in view of Hacigumus et al, US Patent Pub US 20140122374 A1 (hereinafter Hacigumus) as applied to Claims 1, 4, 7, 10-13, and 15-19 above, and in further view of Baier et al, US Patent Pub. US 20090089709 A1 (hereinafter Baier).

Claim 5
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
But the combination of Konishi, Weber, Choudary, and Hacigumus fails to specify the cost includes at least one of a CPU usage rate of the higher-level control device or a scan time of the higher-level control device.
However, Baier teaches the cost includes at least one of a CPU usage rate of the higher-level control device or a scan time of the higher-level control device. (Baier, Para [0074] - - The cost measured by computational cost/”CPU usage rate of the higher level control device” or a transition taking more time/”scan time of the higher level control device”.)
Konishi, Weber, Choudary, Hacigumus, and Baier are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating the cost measured by computational cost or a transition taking more time, as taught by Baier.  
One of ordinary skill in the art would have been motivated to do this modification in order to make a determination of available resources based on the cost measured by computational cost or a transition taking more time, as suggested by Baier (Para [0074]).

Claim 6
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
But the combination of Konishi, Weber, Choudary, and Hacigumus fails to specify determine, based on the cost, whether a predetermined condition is satisfied, and display a predetermined alert when it is determined that the predetermined condition is satisfied.
However, Baier teaches determine, based on the cost, whether a predetermined condition is satisfied, and display a predetermined alert when it is determined that the predetermined condition is satisfied. (Baier, Para [0074], [0088] - - Determining if certain/predetermined conditions are satisfied based on the cost measured and displaying a customized predetermined alert.)
Konishi, Weber, Choudary, Hacigumus, and Baier are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating the cost measured by computational cost or a transition taking more time, as taught by Baier.  
One of ordinary skill in the art would have been motivated to do this modification in order to make a determination of available resources based on the cost measured by computational cost or a transition taking more time, as suggested by Baier (Para [0074]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al, US Patent Pub. US 20210064275 A1 (hereinafter Konishi) in view of Weber, “Applying Visual Basic for Human Machine Interface Applications”, 1999, Software Toolbox, PP 1, 4-5 (hereinafter Weber), in view of Choudhary et al, US Patent Pub. US 20190188049 A1 (hereinafter Choudhary) in view of Hacigumus et al, US Patent Pub US 20140122374 A1 (hereinafter Hacigumus) as applied to Claims 1, 4, 7, 10-13, and 15-19 above, and in further view of Gyota, US Patent Pub. US 20210064011 A1 (hereinafter Gyota).

Claim 8
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
Choudary further teaches acquire the cost of the higher-level control device which is required which is required for controlling the control device. (Choudary, Para [0110-113], [0159-163], [0182], [0196] - - Determining/estimating a maximum/required cost for meeting a constraint condition using a cost function of the cloud system/”higher level control device” using the FaaS service for application/”control device” management.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating the acquisition of a maximum/required cost that meets a constraint condition using a cost function of a cloud system using the FaaS service for application management, and display the cost, as taught by Choudary.  
One of ordinary skill in the art would have been motivated to do this modification in order to specify a set of services satisfying a cost based constraint condition by using the acquisition of a maximum cost that meets a constraint condition using a cost function of a cloud system using the FaaS service for application management, as suggested by Choudary (Para [0013]).

But the combination of Konishi, Weber, Choudary, and Hacigumus fails to specify the engineering device is configured to acquire the cost, which is an actually measured value, based on a result of the control of the control device which has been performed by the higher-level control device. 
However, Gyota teaches acquire the cost, which is an actually measured value, based on a result of the control of the control device which has been performed by the control device. (Gyota, Para [0088] - - Monitoring/acquiring a measured cost based on the process executed by a controller/”control device”.)
Konishi, Weber, Choudary, Hacigumus, and Gyota are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating the monitoring a measured cost based on the process executed by a controller, as taught by Gyota.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the amount of system resources needed for a process by monitoring a measured cost based on the process executed by a controller, as suggested by Gyota (Para [0088]).


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al, US Patent Pub. US 20210064275 A1 (hereinafter Konishi) in view of Weber, “Applying Visual Basic for Human Machine Interface Applications”, 1999, Software Toolbox, PP 1, 4-5 (hereinafter Weber), in view of Choudhary et al, US Patent Pub. US 20190188049 A1 (hereinafter Choudhary) in view of Hacigumus et al, US Patent Pub US 20140122374 A1 (hereinafter Hacigumus) as applied to Claims 1, 4, 7, 10-13, and 15-19 above, and in further view of Nolan et al, US Patent Pub. US 20170187625 A1 (hereinafter Nolan).

Claim 9
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
But the combination of Konishi, Weber, Choudary, and Hacigumus fails to specify receive specification of a cycle period for performing the at least one of the collection or rewriting of the specified variable, and perform the setting so as to perform the at least one of the collection or rewriting of the specified variable at the specified cycle period.
However, Nolan teaches receive specification of a cycle period for performing the collection of the specified variable, and perform the setting so as to perform the collection of the specified variable at the specified cycle period. (Nolan, Para [0093], [0109] - - Receiving a polling interval schedule/”specification of cycle period” that indicates when to perform collection of sensor data/variable between an IoT Gateway/CPU and from an IoT endpoint/unit and setting the system perform the collection of sensor data/variable from a device.)
Konishi, Weber, Choudary, Hacigumus, and Nolan are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating a polling interval schedule that indicates when to perform collection of sensor data between an IoT Gateway and from an IoT endpoint and setting the system perform the collection of sensor data from an IoT endpoint, as taught by Nolan.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce crowding of communications channels by a polling interval schedule that indicates when to perform collection of sensor data between an IoT Gateway and from an IoT endpoint and setting the system perform the collection of sensor data from an IoT endpoint, as suggested by Nolan (Para [0002]).

Claim 14
The combination of Konishi, Weber, Choudary, and Hacigumus teaches all the limitations of the base claims as outlined above.  
The combination of Konishi, Weber, Choudary, and Hacigumus further teaches a CPU configured to store each of the plurality of variables (Konishi, Para [0130] - - A CPU of the controller/”higher level control device” that stores variables.); and an IoT unit configured to store each of the plurality of variables. (Konishi, Para [0054-55] - - A control device/”IoT unit” that stores variables.)
But the combination of Konishi, Weber, Choudary, and Hacigumus fails to specify wherein the CPU and the IoT unit are configured to achieve consistency at a predetermined cycle period, wherein the engineering device is configured to: receive specification of at least one of a variable to be collected by a data collection device, and perform at least one of setting for causing the data collection device to collect the specified variable or setting for rewriting the specified variable from the IoT unit to the CPU.
However, Nolan teaches wherein the CPU and the IoT unit are configured to achieve consistency at a predetermined cycle period (Nolan, Para [0093], [0109] - - Receiving a polling interval schedule/”specification of cycle period” that indicates when to perform collection of sensor data/variable from between an IoT endpoint/unit and an IoT Gateway/CPU to achieve the same value/consistency between the two devices, and setting the system perform the collection of sensor data/variable from an IoT endpoint/unit.), wherein the engineering device is configured to: receive specification of at least one of a variable to be collected by a data collection device, and perform causing the data collection device to collect the specified variable. (Nolan, Para [0093-95], [0109] - - Receiving a polling interval schedule/”specification of cycle period” that indicates which IoT endpoint/unit to perform collection of sensor data/variable between an IoT Gateway/CPU and setting the system perform the collection of data/variable from a device.)
Konishi, Weber, Choudary, Hacigumus, and Nolan are analogous art because they are from the same field of endeavor.  They relate to computerized data handling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computerized data handling system, as taught by Konishi, Weber, Choudary, and Hacigumus, and further incorporating a polling interval schedule that indicates when to perform collection of sensor data between an IoT Gateway and from an IoT endpoint and setting the system perform the collection of sensor data from an IoT endpoint, as taught by Nolan.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce crowding of communications channels by a polling interval schedule that indicates when to perform collection of sensor data between an IoT Gateway and from an IoT endpoint and setting the system perform the collection of sensor data from an IoT endpoint, as suggested by Nolan (Para [0002]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119